PER CURIAM:
This judgment of the district court is affirmed. The accident giving rise to the claim for damages in this case is the same as that in Kingston Shipping Co. v. Roberts, 667 F.2d 34 (11th Cir.1982), but the defendant is different. That opinion controls this case. However, in In the Matter of the Complaint of Hercules Carriers, Inc. v. State of Florida, Canadian Transport Company, et al., Case No. 81-6005, decided this same day (slip op. p. 715), 720 F.2d 1201, one member of our court suggests that the panel in Kingston, supra, misinterpreted Robins Dry Dock & Repair Co. v. Flint, 275 U.S. 303, 48 S.Ct. 134, 72 L.Ed. 290 (1927), and that our court en banc should consider the applicability of Robins to this type of case. Reference is directed to the Hercules opinion and special concurrence.
AFFIRMED.